Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Russell E. Blankenship appeals the district court’s order accepting the recommendation of the magistrate judge and affirming the Commissioner’s decision to deny Blankenship a period of disability and disability insurance benefits. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2006); Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir.2005) (per curiam). We have thoroughly reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Blankenship v. Comm’r of Soc. Sec. Admin., No. 9:09-cv-01332-RMG, 2010 WL 3786384 (D.S.C. Sept. 22, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.